
	
		II
		Calendar No. 1076
		110th CONGRESS
		2d Session
		S. 2549
		[Report No. 110–498]
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2008
			Mr. Reid (for
			 Mrs. Clinton (for herself,
			 Mr. Cardin, Mrs. Boxer, Mr.
			 Lautenberg, and Mr. Schumer))
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 24
			 (legislative day, September 17), 2008
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to establish an Interagency Working Group on Environmental
		  Justice to provide guidance to Federal agencies on the development of criteria
		  for identifying disproportionately high and adverse human health or
		  environmental effects on minority populations and low-income populations, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Environmental Justice Renewal
			 Act.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Advisory
			 CouncilThe term Advisory Council means the National
			 Environmental Justice Advisory Council established by the Administrator under
			 section 9(a).
			(3)ClearinghouseThe
			 term clearinghouse means the Environmental Justice Clearinghouse
			 developed by the Administrator under section 10(a).
			(4)DirectorThe
			 term Director means the Director of the National Institute of
			 Environmental Health Sciences.
			(5)Environmental
			 justiceThe term environmental justice means the
			 fair treatment and meaningful involvement of all individuals regardless of
			 race, color, national origin, educational level, or income with respect to the
			 development, implementation, and enforcement of environmental laws (including
			 regulations) to ensure that—
				(A)minority and
			 low-income populations have access to public information relating to human
			 health and environmental planning, regulations, and enforcement; and
				(B)no minority or
			 low-income population shall be exposed to a disproportionate burden of the
			 negative human health and environmental impacts of pollution or other
			 environmental hazards.
				(6)Environmental
			 justice communityThe term environmental justice
			 community means a community with significant representation of racial or
			 ethnic minorities or low-income populations that experiences, or is at risk of
			 experiencing, a significant or disproportionate burden of environmental
			 stressors, risks, adverse human health effects, or environmental
			 effects.
			(7)Fair
			 treatmentThe term fair treatment means the conduct
			 of policies and practices to ensure that no group of individuals (including
			 racial, ethnic, or socioeconomic groups) experiences a disproportionate burden
			 of high and adverse human health or environmental effects resulting from any
			 program, activity, or policy of a Federal agency.
			(8)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(9)StateThe
			 term State means—
				(A)a State;
				(B)a territory or
			 possession of the United States; and
				(C)a tribal
			 government.
				(10)Tribal
			 governmentThe term tribal government means the
			 governing body of an Indian tribe.
			(11)Working
			 groupThe term Working Group means the Interagency
			 Working Group on Environmental Justice established by the Administrator under
			 section 3(a).
			3.Interagency
			 Working Group on Environmental Justice
			(a)EstablishmentNot
			 later than 30 days after the date of enactment of this Act, the Administrator
			 shall establish a working group to be known as the Interagency Working
			 Group on Environmental Justice.
			(b)PurposesThe
			 purposes of the Working Group are—
				(1)to provide
			 guidance to Federal agencies on the development of the guidance document under
			 subsection (f)(1) for identifying disproportionately high and adverse human
			 health or environmental effects on—
					(A)minority
			 populations; and
					(B)low-income
			 populations;
					(2)to coordinate
			 with, provide guidance to, and serve as a clearinghouse for, each Federal
			 agency during the development by each Federal agency of an environmental
			 justice strategy;
				(3)to ensure that
			 the administration, interpretation, and enforcement of each applicable program,
			 activity, and policy of each Federal agency is undertaken in a manner that
			 minimizes or eliminates disproportionately high and adverse human health or
			 environmental effects on racial minority, ethnic minority, or low-income
			 populations;
				(4)to assist in the
			 coordination of research conducted by, and stimulate cooperation among—
					(A)the
			 Agency;
					(B)the Department of
			 Health and Human Services;
					(C)the Department of
			 Housing and Urban Development;
					(D)the Department of
			 Transportation; and
					(E)any other Federal
			 agency that conducts research or any other activity relating to the study of
			 human health and environmental research and analysis;
					(5)to assist in the
			 coordination of data collection activities conducted by each Federal agency
			 described in paragraph (4);
				(6)to examine each
			 study and available data with respect to issues relating to environmental
			 justice in existence as of the date of enactment of this Act;
				(7)to hold public
			 meetings to conduct fact-finding, receive public comments, and conduct
			 inquiries concerning issues relating to environmental justice, the summaries of
			 the comments and recommendations from which shall be made available to the
			 public;
				(8)to develop
			 interagency model projects on issues relating to environmental justice that
			 evidence cooperation among Federal agencies;
				(9)to engage in
			 regular consultation with the Advisory Council, but not less than once per
			 year;
				(10)to assess and
			 review the activities of the Federal Government (including any policy or
			 program of the Federal Government in existence as of the date of enactment of
			 this Act) to minimize and eliminate disproportionately high and adverse human
			 health or environmental effects on racial minority, ethnic minority, or
			 low-income populations; and
				(11)to seek advice
			 from community-based organizations and academic experts who are engaged in
			 environmental justice research and other activities.
				(c)CompositionThe
			 Working Group shall be composed of—
				(1)the Administrator
			 (or a designee);
				(2)the Secretary of
			 Defense (or a designee);
				(3)the Secretary of
			 Health and Human Services (or a designee);
				(4)the Secretary of
			 Housing and Urban Development (or a designee);
				(5)the Secretary of
			 Labor (or a designee);
				(6)the Secretary of
			 Agriculture (or a designee);
				(7)the Secretary of
			 Transportation (or a designee);
				(8)the Attorney
			 General (or a designee);
				(9)the Secretary of
			 the Interior (or a designee);
				(10)the Secretary of
			 Commerce (or a designee);
				(11)the Secretary of
			 Energy (or a designee);
				(12)the Secretary of
			 Homeland Security (or a designee);
				(13)the Director of
			 the Office of Management and Budget (or a designee);
				(14)the Director of
			 the Office of Science and Technology Policy (or a designee);
				(15)the Deputy
			 Assistant to the President for Environmental Policy (or a designee);
				(16)the Assistant to
			 the President for Domestic Policy (or a designee);
				(17)the Director of
			 the National Economic Council (or a designee);
				(18)the Chairman of
			 the Council of Economic Advisers (or a designee); and
				(19)any other
			 official of the Federal Government that the President may designate.
				(d)ChairpersonThe
			 President (or a designee) shall serve as the Chairperson of the Working
			 Group.
			(e)Report to
			 PresidentThe Working Group shall report to the President
			 through—
				(1)the Deputy
			 Assistant to the President for Environmental Policy; or
				(2)the Assistant to
			 the President for Domestic Policy.
				(f)Uniform
			 consideration guidance document
				(1)In
			 generalTo ensure that there is a common level of understanding
			 of terminology used in dealing with environmental justice issues, not later
			 than 1 year after the date of enactment of this Act, the Working Group shall
			 develop and publish in the Federal Register a guidance document that outlines
			 the ways in which the following considerations will be taken into account in
			 defining communities as environmental justice communities:
					(A)A
			 disproportionate burden of adverse human health or environmental impacts, or
			 the potential for those impacts.
					(B)Aggregation of
			 risk.
					(C)Cumulative
			 sources of risk.
					(D)Additional
			 elements in the community that indicate vulnerability, such as a high incidence
			 of disease and lower income levels.
					(E)The capacity of
			 communities to address environmental concerns.
					(2)Public
			 commentFor a period of not less than 30 days, the Working Group
			 shall seek public comment on the guidance document developed under paragraph
			 (1).
				(3)DocumentationNot
			 later than 90 days after the date of publication of the guidance document under
			 paragraph (1), the head of each Federal agency participating in the Working
			 Group shall document the ways in which the Federal agency will incorporate
			 guidance from the document into the environmental justice strategy of the
			 Federal agency.
				(g)Development of
			 interagency Federal environmental justice strategy
				(1)In
			 generalNot later than 1 year after the date on which the
			 environmental justice strategies of the Federal agencies are finalized under
			 section 4(b)(3)(A)(i), after notice and opportunity for public comment, the
			 Working Group shall develop and promulgate a coordinated interagency Federal
			 environmental justice strategy.
				(2)ConsiderationIn
			 carrying out paragraph (1), the Working Group shall consider each environmental
			 justice strategy developed by each Federal agency under section
			 4(b)(3)(A)(i).
				(h)Report to
			 President
				(1)In
			 generalNot later than 180 days after the date described in
			 subsection (g)(1), the Working Group shall, through the Chairman of the Council
			 on Environmental Quality and the Assistant to the President for Domestic
			 Policy, submit to the President a report that contains—
					(A)a description of
			 the implementation of the interagency Federal environmental justice strategy;
			 and
					(B)a copy of the
			 finalized environmental justice strategy of each Federal agency.
					(2)Public
			 availabilityThe head of each Federal agency shall make the
			 report described in paragraph (1) available to the public (including by posting
			 a copy of the report on the website of each Federal agency).
				4.Responsibilities
			 of Federal agencies
			(a)Conduct of
			 programsEach Federal agency shall conduct each program, policy
			 and activity of the Federal agency that adversely affects or has the potential
			 to affect human health or the environment in a manner that ensures that each
			 program, policy, and activity does not have an effect of excluding any
			 individual from participating in, denying any individual the benefits of, or
			 subjecting any individuals to discrimination or disparate impact under any
			 program, policy, or activity of the Federal agency because of the race, color,
			 national origin, or income level of the individual.
			(b)Federal agency
			 environmental justice strategies
				(1)DevelopmentEach
			 Federal agency that participates in the Working Group shall develop an
			 agency-wide environmental justice strategy that—
					(A)identifies and
			 addresses any disproportionately high or adverse human health or environmental
			 effects of each program, policy, and activity of the Federal agency on—
						(i)minority
			 populations; and
						(ii)low-income
			 populations; and
						(B)complies with
			 each requirement described in paragraph (2).
					(2)ContentsEach
			 environmental justice strategy developed by a Federal agency under paragraph
			 (1) shall contain—
					(A)an assessment
			 that identifies each program, policy, planning and public participation
			 process, enforcement activity, and rulemaking procedure relating to human
			 health or the environment that the Federal agency determines should be
			 revised—
						(i)to
			 ensure the enforcement by the Federal agency of each health or environmental
			 statute relating to—
							(I)minority
			 populations; and
							(II)low-income
			 populations;
							(ii)to
			 ensure greater and more meaningful public participation;
						(iii)to improve the
			 conduct by the Federal agency of research and data collection activities
			 relating to the health and environment of—
							(I)minority
			 populations; and
							(II)low-income
			 populations;
							(iv)to
			 facilitate the identification of differential development patterns and access
			 to natural resources among—
							(I)minority
			 populations; and
							(II)low-income
			 populations;
							(v)to
			 integrate environmental justice into the activities of the Federal agency;
			 and
						(vi)to
			 ensure that the Federal agency undertakes activities to reduce or eliminate
			 disproportionately high and adverse human health or environmental effects on
			 racial minority, ethnic minority, and low-income populations; and
						(B)a timetable for
			 the completion of—
						(i)each revision
			 identified under subparagraph (A); and
						(ii)an
			 assessment of the economic and social implications of each revision identified
			 under subparagraph (A).
						(3)Finalization;
			 implementation
					(A)Finalization of
			 agency-wide environmental justice strategy
						(i)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, after notice and opportunity for public comment, each Federal agency shall
			 finalize the environmental justice strategy of the Federal agency.
						(ii)Identification
			 of projectsDuring the period described in clause (i), as part of
			 the environmental justice strategy finalized under that clause, each Federal
			 agency shall—
							(I)identify each
			 project that could be promptly carried out by the Federal agency to address any
			 revision identified under paragraph (2); and
							(II)develop a
			 schedule for carrying out each project identified by the Federal agency under
			 subclause (I).
							(iii)Coordination
			 of activitiesIn carrying out clause (ii), each Federal agency
			 shall coordinate the activities of the Federal agency with the Working Group to
			 minimize the duplication of, and maximize the effectiveness of, the activities
			 of each Federal agency.
						(iv)Reports
							(I)Annual
			 reportsNot later than 2 years after the date of enactment of
			 this Act, and annually thereafter, each Federal agency shall submit to the
			 Working Group a report describing the progress of the Federal agency in
			 implementing the environmental justice strategy of the Federal agency.
							(II)Periodic
			 reportsIn addition to the annual reports described in subclause
			 (I), upon the receipt of a request from the Working Group, a Federal agency
			 shall submit to the Working Group a report that contains such information as
			 the Working Group may require.
							(B)Revision of
			 agency-wide environmental justice strategyNot later than 5 years
			 after the date of enactment of this Act, each Federal agency shall—
						(i)evaluate the
			 environmental justice strategy of the Federal agency; and
						(ii)submit to the
			 Working Group a copy of the revised version of the environmental justice
			 strategy of the Federal agency.
						(4)Petition
					(A)In
			 generalThe head of a Federal agency may submit to the President
			 a petition for an exemption of any requirement described in this section with
			 respect to any program or activity of the Federal agency.
					(B)Availability to
			 publicEach petition submitted by a Federal agency to the
			 President under subparagraph (A) shall be made available to the public
			 (including through a description of the petition on the website of the Federal
			 agency).
					(C)ConsiderationIn
			 determining whether to grant a petition for an exemption submitted by a Federal
			 agency to the President under subparagraph (A), the President shall consider
			 whether the granting of the petition would likely—
						(i)result in
			 disproportionately high and adverse human health or environmental effects on
			 racial minority, ethnic minority, or low-income populations; or
						(ii)exacerbate any
			 disproportionately high and adverse human health or environmental effect on any
			 racial minority, ethnic minority, or low-income population.
						(D)Appeal
						(i)In
			 generalNot later than 90 days after the date on which the
			 President approves a petition under this paragraph, an individual may appeal
			 the decision of the President to approve the petition.
						(ii)Written
			 appeal
							(I)In
			 generalTo appeal a decision of the President under clause (i),
			 an individual shall submit a written appeal to—
								(aa)the
			 Deputy Assistant to the President for Environmental Policy; or
								(bb)the
			 Assistant to the President for Domestic Policy.
								(II)ContentsA
			 written appeal shall contain a description of each reason why the exemption
			 that is the subject of the petition is unnecessary.
							(iii)Requirement
			 of PresidentNot later than 90 days after the date on which an
			 official described in clause (ii)(I) receives a written appeal submitted by an
			 individual under that clause, the President shall provide to the individual a
			 written notification describing the decision of the President with respect to
			 the appeal.
						5.Ombudsmen
			(a)EstablishmentThe Administrator shall establish within
			 the Environmental Protection Agency a position of Environmental Justice
			 Ombudsman to receive, review, and process complaints and allegations with
			 respect to environmental justice programs and activities of the Environmental
			 Protection Agency.
			(b)ReportingThe Environmental Justice Ombudsman
			 shall—
				(1)report directly to the Administrator;
			 and
				(2)not be required
			 to report to the Office of Environmental Justice.
				(c)Regional
			 staff
				(1)Authority of
			 Environmental Justice OmbudsmanThe Administrator shall allow the
			 Environmental Justice Ombudsman to hire such staff as the Environmental Justice
			 Ombudsman determines to be necessary to carry out at each regional office of
			 the Environmental Protection Agency the responsibilities of the Environmental
			 Justice Ombudsman described in subsection (a).
				(2)Full-time
			 positionEach individual hired by the Environmental Justice
			 Ombudsman under paragraph (1) shall be hired as a full-time employee of the
			 Environmental Protection Agency.
				6.Training of
			 employees of Federal agencies
			(a)Initial period
			 of trainingNot later than 1 year after the date of enactment of
			 this Act, the Administrator shall offer to each employee of the Environmental
			 Protection Agency an opportunity to participate in an environmental justice
			 training program to ensure that each employee of the Environmental Protection
			 Agency—
				(1)has received
			 training in environmental justice; and
				(2)is capable
			 of—
					(A)appropriately
			 incorporating environmental justice concepts into the daily activities of the
			 employee;
					(B)addressing the
			 needs of environmental justice communities; and
					(C)increasing the
			 meaningful participation of individuals from environmental justice communities
			 in the activities of the Environmental Protection Agency.
					(b)Mandatory
			 participationEffective on the date that is 1 year after the date
			 of enactment of this Act, each individual hired by the Environmental Protection
			 Agency after that date shall be required to participate in environmental
			 justice training.
			(c)Requirement
			 relating to certain employees
				(1)In
			 generalWith respect to each Federal agency, not later than 30
			 days after the date on which an individual is appointed to the position of
			 environmental justice coordinator, environmental justice ombudsman, or any
			 other position the responsibility of which involves the conduct of
			 environmental justice activities, the individual shall be required to possess
			 documentation of the completion by the individual of environmental justice
			 training.
				(2)EffectIf
			 an individual described in paragraph (1) fails to meet the requirement
			 described in that paragraph, the Federal agency at which the individual is
			 employed shall transfer the individual to a different position until the date
			 on which the individual completes environmental justice training.
				(3)EvaluationNot
			 later than 3 years after the date of enactment of this Act, the Inspector
			 General of the Environmental Protection Agency shall evaluate each training
			 program of the Environmental Protection Agency to determine if the
			 Environmental Protection Agency has improved the rate of training of the
			 employees of the Environmental Protection Agency to ensure that each employee
			 has received environmental justice training.
				7.Grant
			 programs
			(a)Small grant
			 program
				(1)EstablishmentThe Administrator shall establish a program
			 under which the Administrator shall provide grants to eligible entities to
			 assist the eligible entities in—
					(A)building capacity to address issues
			 relating to environmental justice; and
					(B)carrying out any activity described in
			 paragraph (4).
					(2)EligibilityTo
			 be eligible to receive a small grant under paragraph (1), an eligible entity
			 shall be a nonprofit, community-based organization that conducts activities to
			 reduce the disproportionate health impacts of environmental pollution in the
			 environmental justice community at which the eligible organization proposes to
			 conduct an activity that is the subject of the application described in
			 paragraph (3).
				(3)ApplicationTo
			 be eligible to receive a small grant under paragraph (1), an eligible entity
			 shall submit to the Administrator an application at such time, in such manner,
			 and containing such information as the Administrator may require,
			 including—
					(A)an outline
			 describing the means by which the project proposed by the eligible entity
			 will—
						(i)with respect to
			 environmental and public health issues at the local level, increase the
			 understanding of the community at which the eligible entity will conduct the
			 project;
						(ii)improve the
			 ability of the community to address each issue described in clause (i);
			 and
						(iii)facilitate
			 collaboration and cooperation among various stakeholders (including members of
			 the community);
						(B)a proposed budget
			 for each activity of the project that is the subject of the application;
					(C)a list of
			 proposed outcomes with respect to the proposed project;
					(D)a description of
			 the ways by which the eligible entity may leverage the funds of the eligible
			 entity, or the funds made available through a small grant under this
			 subsection, to develop a project that is capable of being sustained beyond the
			 period of the small grant; and
					(E)a description of
			 the ways by which the eligible entity is linked to, and representative of, the
			 community at which the eligible entity will conduct the project.
					(4)Use of
			 fundsAn eligible entity that
			 receives funds through a small grant under paragraph (1) shall use the funds to
			 carry out culturally and linguistically appropriate activities that are
			 tailored to the needs of the community to address environmental justice
			 concerns and improve the health or environment of the community, including
			 activities—
					(A)to create or develop collaborative
			 partnerships;
					(B)to educate and provide outreach services to
			 the community at which the eligible entity proposes to conduct the
			 project;
					(C)to identify, and
			 implement projects to address, environmental or public health concerns;
			 or
					(D)to develop a
			 comprehensive understanding of environmental or public health issues.
					(5)Report
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Administrator shall submit to the appropriate
			 committees of Congress a report describing the ways by which the grant program
			 has helped community-based nonprofit organizations address issues relating to
			 environmental justice.
					(B)Public
			 availabilityThe Administrator shall make the report required
			 under subparagraph (A) available to the public (including by posting a copy of
			 the report on the website of the Environmental Protection Agency).
					(6)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $5,000,000 for each of fiscal years 2009 through
			 2013.
				(b)Collaborative
			 grant program
				(1)EstablishmentThe
			 Administrator shall establish a program under which the Administrator shall
			 provide not more than 20 collaborative grants to eligible entities that
			 propose, through an application submitted by each eligible entity, to address
			 local environmental or public health issues through the use of the
			 environmental justice collaborative problem-solving model established by the
			 Environmental Protection Agency.
				(2)Eligibility
					(A)In
			 generalSubject to subparagraph (B), to be eligible to receive a
			 collaborative grant under paragraph (1), an eligible entity shall be a
			 nonprofit, community-based organization that conducts activities to reduce the
			 disproportionate health impacts of environmental pollution in the community in
			 which the eligible organization is located.
					(B)LimitationThe
			 Administrator shall select not more than 2 grantees from each region of the
			 United States, as determined by the Administrator.
					(3)ApplicationTo
			 be eligible to receive a collaborative grant under paragraph (1), an eligible
			 entity shall submit to the Administrator an application at such time, in such
			 manner, and containing such information as the Administrator may require,
			 including a description of—
					(A)the means by
			 which—
						(i)the
			 eligible entity will use the environmental justice collaborative
			 problem-solving model; and
						(ii)the activities
			 of the eligible entity will incorporate relevant statutes;
						(B)the ways by which
			 the eligible entity is linked to, and representative of, the community at which
			 the eligible entity will conduct the activities proposed by the eligible
			 entity; and
					(C)the activities
			 that the eligible entity shall undertake to reduce or eliminate
			 disproportionately high and adverse human health or environmental effects on
			 the community in which the eligible entity is based.
					(4)Use of
			 funds
					(A)Collaborative
			 problem-solving activitiesAn eligible entity that receives funds
			 through a collaborative grant under paragraph (1) shall use the funds to carry
			 out collaborative problem-solving activities—
						(i)to
			 address environmental justice concerns and improve the health or environment of
			 the community; and
						(ii)through the use
			 of not less than 2 statutes described in subparagraph (B).
						(B)Authorized
			 statutesIn carrying out an activity described in subparagraph
			 (A), an eligible entity may use any appropriate statute, including—
						(i)the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.);
						(ii)the Safe
			 Drinking Water Act (42 U.S.C. 300f et seq.);
						(iii)the
			 Solid Waste Disposal Act (42 U.S.C.
			 6901 et seq.);
						(iv)the
			 Clean Air Act (42 U.S.C. 7401 et
			 seq.);
						(v)the
			 Toxic Substances Control Act (15
			 U.S.C. 2601 et seq.);
						(vi)the
			 Federal Insecticide, Fungicide, and Rodenticide
			 Act (7 U.S.C. 136 et seq.);
						(vii)the Marine
			 Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et
			 seq.);
						(viii)the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et
			 seq.);
						(ix)the
			 Solid Waste Disposal Act (42 U.S.C.
			 6901 et seq.);
						(x)the
			 Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et
			 seq.);
						(xi)Federal
			 pollution prevention statutes;
						(xii)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
						(xiii)any other
			 statute relating to—
							(I)the use of tribal
			 land, territories, or artifacts; or
							(II)environmental
			 justice (including the Civil Rights Act of 1964 (42 U.S.C. 2000a et
			 seq.)).
							(5)Report
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Administrator shall submit to the appropriate
			 committees of Congress a report describing—
						(i)the
			 implementation of the collaborative grant program established under paragraph
			 (1); and
						(ii)the impact of
			 the collaborative grant program in addressing environmental justice concerns in
			 communities.
						(B)Public
			 availabilityThe Administrator shall make the report required
			 under subparagraph (A) available to the public (including by posting a copy of
			 the report on the website of the Environmental Protection Agency).
					(6)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $5,000,000 for each of fiscal years 2009 through
			 2013.
				(c)Interagency
			 cooperative agreement program
				(1)EstablishmentThe
			 Administrator, in cooperation with appropriate Federal agencies, shall
			 establish a program under which the Administrator shall enter into not more
			 than 20 cooperative agreements with eligible entities to carry out interagency
			 activities that address issues relating to environmental justice in
			 communities.
				(2)Eligible
			 entities
					(A)Partnership
			 requirementTo be eligible to enter into a cooperative agreement
			 with the Administrator under paragraph (1), an eligible entity shall be a
			 partnership comprised of 2 or more entities described in subparagraph
			 (B).
					(B)Eligible
			 partnersA partnership described in subparagraph (A) may be
			 comprised of 1 or more—
						(i)Federal
			 agencies;
						(ii)State or local
			 governmental agencies;
						(iii)community-based
			 organizations that conduct activities relating to environmental justice
			 issues;
						(iv)representatives
			 of accredited institutions of higher education;
						(v)local businesses
			 and representatives of the private sector; and
						(vi)appropriate
			 entities, as determined by the Administrator.
						(3)Use of
			 fundsAn eligible entity that receives funds through a
			 cooperative agreement under paragraph (1) shall use the funds to carry out any
			 activity that the Administrator determines would advance the objectives of the
			 environmental justice strategy developed by the Working Group under section
			 3(g)(1).
				(4)Report
					(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Administrator shall submit to the
			 appropriate committees of Congress a report describing—
						(i)the
			 implementation of the cooperative agreement program established under paragraph
			 (1); and
						(ii)the impact of
			 the cooperative agreement program on addressing issues relating to
			 environmental justice in communities.
						(B)Public
			 availabilityThe Administrator shall make the report required
			 under subparagraph (A) available to the public (including by posting a copy of
			 the report on the website of the Environmental Protection Agency).
					(5)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $5,000,000 for each of fiscal years 2009 through
			 2013.
				(d)State grant
			 program
				(1)EstablishmentThe
			 Administrator shall establish a program under which the Administrator shall
			 provide grants to States to enable the States—
					(A)to establish
			 culturally and linguistically appropriate protocols, activities, and mechanisms
			 for addressing issues relating to environmental justice; and
					(B)to carry out
			 culturally and linguistically appropriate activities to reduce or eliminate
			 disproportionately high and adverse human health or environmental effects on
			 environmental justice communities in the State.
					(2)Eligibility
					(A)ApplicationTo
			 be eligible to receive a grant under paragraph (1), a State shall submit to the
			 Administrator an application at such time, in such manner, and containing such
			 information as the Administrator may require, including—
						(i)a
			 plan that contains a description of the means by which the funds provided
			 through a grant under paragraph (1) will be used to address issues relating to
			 environmental justice at the State level; and
						(ii)assurances that
			 the funds provided through a grant under paragraph (1) will be used only to
			 supplement the amount of funds that the State allocates for initiatives
			 relating to environmental justice.
						(B)Ability to
			 continue programTo be eligible to receive a grant under
			 paragraph (1), a State shall demonstrate to the Administrator that the State
			 has the ability to continue each program that is the subject of funds provided
			 through a grant under paragraph (1) after the date of receipt of the
			 funds.
					(3)Report
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Administrator shall submit to the appropriate
			 committees of Congress a report describing—
						(i)the
			 implementation of the grant program established under paragraph (1);
						(ii)the impact of
			 the grant program on improving the ability of each participating State to
			 address environmental justice issues; and
						(iii)the activities
			 carried out by each State to reduce or eliminate disproportionately high and
			 adverse human health or environmental effects on environmental justice
			 communities in the State.
						(B)Public
			 availabilityThe Administrator shall make the report required
			 under subparagraph (A) available to the public (including by posting a copy of
			 the report on the website of the Environmental Protection Agency).
					(4)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $2,500,000 for each of fiscal years 2009 through
			 2013.
				(e)Community-based
			 participatory research grant program
				(1)EstablishmentThe
			 Administrator, in consultation with the Director, shall establish a program
			 under which the Administrator shall provide not more than 25 multiyear grants
			 to eligible entities to carry out community-based participatory
			 research—
					(A)to address issues
			 relating to environmental justice;
					(B)to improve the
			 environment of residents of environmental justice communities; and
					(C)to improve the
			 health outcomes of residents of environmental justice communities.
					(2)EligibilityTo
			 be eligible to receive a multiyear grant under paragraph (1), an eligible
			 entity shall be a partnership comprised of—
					(A)an accredited
			 institution of higher education; and
					(B)a community-based
			 organization.
					(3)ApplicationTo
			 be eligible to receive a multiyear grant under paragraph (1), an eligible
			 entity shall submit to the Administrator an application at such time, in such
			 manner, and containing such information as the Administrator may require,
			 including—
					(A)a detailed
			 description of the partnership of the eligible entity that, as determined by
			 the Administrator, demonstrates the participation of members of the community
			 at which the eligible entity proposes to conduct the research; and
					(B)a description
			 of—
						(i)the
			 project proposed by the eligible entity; and
						(ii)the ways by
			 which the project will—
							(I)address issues
			 relating to environmental justice;
							(II)assist in the
			 improvement of health outcomes of residents of environmental justice
			 communities; and
							(III)assist in the
			 improvement of the environment of residents of environmental justice
			 communities.
							(4)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $5,000,000 for each of fiscal years 2009 through
			 2013.
				8.Environmental
			 justice basic training program
			(a)EstablishmentThe
			 Administrator shall establish a basic training program to increase the capacity
			 of residents of environmental justice communities to identify and address
			 disproportionately high and adverse human health or environmental effects by
			 providing culturally and linguistically appropriate—
				(1)training relating
			 to—
					(A)basic and
			 advanced techniques for the detection, assessment, and evaluation of the
			 effects of hazardous substances on human health;
					(B)methods to assess
			 the risks to human health presented by hazardous substances;
					(C)methods and
			 technologies to detect hazardous substances in the environment; and
					(D)basic biological,
			 chemical, and physical methods to reduce the quantity and toxicity of hazardous
			 substances; and
					(2)short courses and
			 continuation education programs for residents of communities who are located in
			 close proximity to hazardous substances to provide—
					(A)education
			 relating to—
						(i)the
			 proper manner to handle hazardous substances;
						(ii)the management
			 of facilities at which hazardous substances are located (including facility
			 compliance protocols); and
						(iii)the evaluation
			 of the hazards that facilities described in clause (ii) pose to human health;
			 and
						(B)training on
			 environmental and occupational health and safety with respect to the public
			 health and engineering aspects of hazardous waste control.
					(b)Grant
			 program
				(1)EstablishmentIn
			 carrying out the training program, the Administrator may provide grants to, or
			 enter into any contract or cooperative agreement with, an eligible entity to
			 carry out any training or educational activity described in subsection
			 (a).
				(2)Eligible
			 entityTo be eligible to receive assistance under paragraph (1),
			 an eligible entity shall be an accredited institution of education in
			 partnership with—
					(A)a community-based
			 organization that carries out activities relating to environmental
			 justice;
					(B)a generator of
			 hazardous waste;
					(C)any individual
			 who is involved in the detection, assessment, evaluation, or treatment of
			 environmental waste;
					(D)any owner or
			 operator of a facility at which hazardous substances are located; or
					(E)any State or
			 local government.
					(c)Plan
				(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Administrator, in consultation with the Director, shall develop
			 and publish in the Federal Register a plan to carry out the basic training
			 program described in subsection (a).
				(2)ContentsThe
			 plan described in paragraph (1) shall contain—
					(A)a list that
			 describes the relative priority of each activity described in subsection (a);
			 and
					(B)a description of
			 research and training relevant to environmental justice issues of communities
			 adversely affected by pollution.
					(3)Coordination
			 with Federal agenciesThe Administrator shall, to the maximum
			 extent practicable, take appropriate steps to coordinate the activities of the
			 training program described in the plan with the activities of other Federal
			 agencies to avoid any duplication of effort.
				(d)Report
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Administrator shall submit to the
			 appropriate committees of Congress a report describing—
					(A)the
			 implementation of the training program established under subsection (a);
			 and
					(B)the impact of the
			 training program on improving training opportunities for residents of
			 environmental justice communities.
					(2)Public
			 availabilityThe Administrator shall make the report required
			 under paragraph (1) available to the public (including by posting a copy of the
			 report on the website of the Environmental Protection Agency).
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $3,000,000 for each of fiscal years 2009 through 2013.
			9.National
			 Environmental Justice Advisory Council
			(a)EstablishmentThe
			 Administrator shall establish an advisory council to be known as the
			 National Environmental Justice Advisory Council.
			(b)MembershipThe
			 Advisory Council shall be comprised of 26 members who have knowledge of, or
			 experience relating to, the effect of environmental conditions on racial
			 minority, ethnic minority, or low-income communities, including—
				(1)representatives
			 of—
					(A)community-based
			 organizations that carry out initiatives relating to environmental
			 justice;
					(B)State and local
			 governments;
					(C)Indian tribes and
			 other indigenous groups;
					(D)nongovernmental
			 and environmental organizations; and
					(E)private sector
			 organizations (including representatives of industries and businesses);
			 and
					(2)experts in the
			 fields of—
					(A)socioeconomic
			 analysis;
					(B)health and
			 environmental effects;
					(C)exposure
			 evaluation;
					(D)environmental and
			 civil rights law; and
					(E)environmental
			 health science research.
					(c)Subcommittees;
			 workgroups
				(1)EstablishmentThe
			 Advisory Council may establish any subcommittee or workgroup to assist the
			 Advisory Council in carrying out each duty of the Advisory Council described in
			 subsection (d).
				(2)ReportUpon
			 the request of the Advisory Council, each subcommittee or workgroup established
			 by the Advisory Council under paragraph (1) shall submit to the Advisory
			 Council a report that contains—
					(A)a description of
			 each recommendation of the subcommittee or workgroup; and
					(B)any advice
			 requested by the Advisory Council with respect to any duty of the Advisory
			 Council.
					(d)DutiesThe
			 Advisory Council shall provide independent advice and recommendations to the
			 Administrator with respect to issues relating to environmental justice,
			 including advice—
				(1)to help develop,
			 facilitate, and conduct reviews of the direction, criteria, scope, and adequacy
			 of the scientific research and demonstration projects of the Environmental
			 Protection Agency relating to environmental justice;
				(2)to improve the
			 manner by which the Environmental Protection Agency and other entities
			 participate, cooperate, and communicate within the Environmental Protection
			 Agency and between other Federal agencies, State and local governments, Indian
			 tribes, environmental justice leaders, interest groups, and the public;
				(3)requested by the
			 Administrator to help improve the response of the Environmental Protection
			 Agency in securing environmental justice for communities of color and
			 low-income citizens of the United States; and
				(4)on issues
			 relating to—
					(A)the developmental
			 framework of the Environmental Protection Agency with respect to the
			 integration by the Environmental Protection Agency of socioeconomic programs
			 into the strategic planning, annual planning, and management accountability of
			 the Environmental Protection Agency to achieve environmental justice results
			 throughout the Environmental Protection Agency;
					(B)the measurement
			 and evaluation of the progress, quality, and adequacy of the Environmental
			 Protection Agency in planning, developing, and implementing environmental
			 justice strategies, projects, and programs;
					(C)any existing and
			 future information management systems, technologies, and data collection
			 activities of the Environmental Protection Agency (including recommendations to
			 conduct analyses that support and strengthen environmental justice programs in
			 administrative and scientific areas);
					(D)the
			 administration by the Administrator of grant programs relating to environmental
			 justice assistance; and
					(E)the awareness of,
			 and educational, training, and other outreach activities conducted by, the
			 Environmental Protection Agency relating to environmental justice.
					(e)Meetings
				(1)Frequency
					(A)In
			 generalSubject to subparagraph (B), the Advisory Council shall
			 meet biannually.
					(B)Authority of
			 AdministratorThe Administrator may require the Advisory Council
			 to conduct additional meetings if the Administrator determines that the conduct
			 of any additional meetings are necessary.
					(2)Public
			 participation
					(A)In
			 generalSubject to subparagraph (B), each meeting of the Advisory
			 Council shall be open to the public to provide the public an
			 opportunity—
						(i)to
			 submit comments to the Advisory Council; and
						(ii)to
			 appear before the Advisory Council.
						(B)Authority of
			 AdministratorThe Administrator may close any meeting, or portion
			 of any meeting, to the public.
					(f)FACAThe
			 Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory
			 Council.
			(g)Travel
			 expensesThe Administrator may provide to any member of the
			 Advisory Council travel expenses, including per diem in lieu of subsistence, at
			 rates authorized for an employee of an agency under subchapter I of chapter 57
			 of title 5, United States Code, while away from the home or regular place of
			 business of the member in the performance of the duties of the Advisory
			 Council.
			10.Environmental
			 Justice Clearinghouse
			(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall establish an internet-based clearinghouse to be known as the
			 Environmental Justice Clearinghouse.
			(b)ContentsThe
			 clearinghouse shall be comprised of culturally and linguistically appropriate
			 materials, including—
				(1)information
			 describing the activities conducted by the Environmental Protection Agency to
			 address issues relating to environmental justice;
				(2)copies of
			 training materials provided by the Administrator to help individuals and
			 employees understand and carry out environmental justice activities;
				(3)links to webpages
			 that describe environmental justice activities of other Federal
			 agencies;
				(4)a directory of
			 individuals who possess technical expertise in issues relating to environmental
			 justice;
				(5)a directory of
			 nonprofit and community-based organizations that address issues relating to
			 environmental justice at the local, State, and Federal levels (with particular
			 emphasis given to nonprofit and community-based organizations that possess the
			 capability to provide advice or technical assistance to environmental justice
			 communities); and
				(6)any other
			 appropriate information, as determined by the Secretary.
				(c)ConsultationIn
			 developing the clearinghouse, the Administrator shall consult with individuals
			 representing academic and community-based organizations who have expertise in
			 issues relating to environmental justice.
			(d)Annual
			 reviewThe Advisory Council shall—
				(1)conduct a review
			 of the clearinghouse on an annual basis; and
				(2)recommend to the
			 Administrator any updates for the clearinghouse that the Advisory Council
			 determines to be necessary for the effective operation of the
			 clearinghouse.
				11.Public
			 meetings
			(a)In
			 generalNot later than 2
			 years after the date of enactment of this Act, and biennially thereafter, the
			 Administrator shall hold public meetings on environmental justice issues at
			 each regional office of the Environmental Protection Agency to gather public
			 input with respect to the planning of future environmental justice activities
			 of the Environmental Protection Agency.
			(b)Required
			 attendance of certain employeesIn holding a public meeting under
			 subsection (a), the Administrator shall ensure that at least 1 employee of the
			 Environmental Protection Agency at the level of Assistant Administrator is
			 present at the meeting to serve as a representative of the Environmental
			 Protection Agency.
			12.Supplemental
			 environmental projects for environmental justice communitiesThe Administrator shall ensure that all
			 supplemental environmental projects developed as part of a settlement relating
			 to violations in an environmental justice community—
			(1)are developed through consultation with,
			 and with the meaningful participation of, individuals from the affected
			 environmental justice community; and
			(2)result in a quantifiable improvement to the
			 health or well-being of individuals in the affected environmental justice
			 community.
			13.Evaluation by
			 Comptroller General of the United StatesNot later than 2 years after the date of
			 enactment of this Act, and biennially thereafter, the Comptroller General of
			 the United States shall submit to the relevant committees of Congress a report
			 that contains an evaluation of the effectiveness of each activity carried out
			 in accordance with this Act, including, for the period covered by the report,
			 an evaluation of—
			(1)the ways by which
			 the Working Group has developed and implemented environmental justice
			 strategies;
			(2)the effectiveness
			 of each grant program carried out under this Act; and
			(3)the effectiveness
			 of the Environmental Protection Agency in carrying out the meeting and
			 reporting requirements under this Act.
			
	
		September 24 (legislative day, September 17),
		  2008
		Reported without amendment
	
